Order of the County Court of Westchester County reversing a judgment of the Justice’s Court, Town of Bedford, in favor of plaintiff and ordering a new trial, reversed on the law and the facts, and judgment of the Justice’s Court affirmed, with costs to plaintiff *902in this court and. in the County Court. The testimony on the trial, as appears from the return, the decision of the justice of the peace, and- the brief of respondent, warrant a finding that defendant’s dog, to the knowledge of defendant, had a propensity to fight with other dogs. Under such circumstances, defendant is liable for the killing of plaintiff’s dog by defendant’s dog. Witness Craighead was qualified to testify as an expert as to the value of plaintiff’s dog. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.